


110 HR 5679 IH: Foreclosure Prevention and Sound Mortgage

U.S. House of Representatives
2008-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5679
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2008
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Real Estate Settlement Procedures Act of
		  1974 to require mortgagees for mortgages in default to engage in reasonable
		  loss mitigation activities.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Prevention and Sound
			 Mortgage Servicing Act of 2008.
		2.Duty to engage in
			 loss mitigation
			(a)DutyThe Real Estate Settlement Procedures Act
			 of 1974 is amended by inserting after section 6 (12 U.S.C. 2605) the following
			 new section:
				
					6A.Duty to engage in
				loss mitigation
						(a)Duty for covered
				federally related mortgage loansUpon default of any federally related
				mortgage loan that is secured by a lien on the principal residence of the
				borrower or mortgagor, the mortgagee shall engage in reasonable loss mitigation
				activities that provide for—
							(1)the long-term
				affordability of the loan; and
							(2)the maximum
				retention of home equity.
							(b)No foreclosure
				without loss mitigationNo foreclosure of any covered federally
				related mortgage loan shall be initiated if the mortgagee or servicer has at
				any time failed to comply with the requirements of this section with respect to
				such loan.
						(c)Loss mitigation
				activities
							(1)In
				generalFor purposes of this
				section, loss mitigation activities shall include both priority loss mitigation
				activities and secondary loss mitigation activities. In complying with
				subsection (a), the mortgagee or servicer shall pursue priority loss mitigation
				activities before considering secondary loss mitigation activities. If any loss
				mitigation activity is taken, including any priority or secondary loss
				mitigation activities, the mortgagee or servicer shall provide written notice
				of such activity to the borrower or mortgagor by mail not later than 7 business
				days after such action is taken.
							(2)Priority loss
				mitigation activitiesFor
				purposes of this section, the term ‘priority loss mitigation activities’
				includes, with respect to a covered federally related mortgage loan, activities
				that preserve the borrower’s or mortgagor’s ownership interest in the property
				that is subject to the lien securing the loan. Priority loss mitigation
				activities include the following activities:
								(A)Waiver of any late
				payment charge, penalty interest, or any other fees or charges, or any
				combination thereof.
								(B)Establishment of a
				repayment plan under which the borrower or mortgagor resumes regularly
				scheduled payments and pays additional amounts at scheduled intervals to cure
				the delinquency.
								(C)Forbearance under
				the loan that provides for a temporary reduction in, or cessation of, monthly
				payments followed by a reamortization of the amounts due under loan, including
				arrearage, and a new schedule of repayment amounts.
								(D)Waiver,
				modification, or variation of any material term of the loan, including
				short-term, long-term, or life-of-loan modifications that change the interest
				rate, forgive the payment of principal or interest, or extend the final
				maturity date of the loan.
								(E)Short refinancing
				of the loan consisting of acceptance of payment from or on behalf of the
				borrower or mortgagor of an amount less than the amount alleged to be due and
				owing under the loan, including principal, interest, and fees, in full
				satisfaction of the obligation under such loan and as part of a refinance
				transaction in which the property is intended to remain the principal residence
				of the borrower or mortgagor.
								(3)Secondary loss
				mitigation activitiesFor purposes of this section, the term
				‘secondary loss mitigation activities’ includes, with respect to a covered
				federally related mortgage loan, activities that avoid foreclosure but do not
				preserve the borrower’s or mortgagor’s ownership interest in the property that
				is subject to the lien securing the loan. Secondary loss mitigation activities
				include the following activities:
								(A)Short sale of the
				principal residence that is subject to the lien securing the loan, consisting
				of acceptance of payment from or on behalf of the borrower or mortgagor of an
				amount less than the amount alleged to be due and owing under the loan,
				including principal, interest, and fees, in full satisfaction of the obligation
				under such loan and as part of a sale transaction in which the property is not
				intended to remain the principal residence of the borrower or mortgagor.
								(B)Assumption of the
				borrower’s obligations under the loan by a third-party.
								(C)Cancellation or
				postponement of a foreclosure sale to allow the borrower or mortgagor
				additional time to sell the property.
								(D)Acquisition of the
				property by the mortgagee or servicer by deed in lieu of foreclosure.
								(d)Affordable
				payments
							(1)In
				generalThe affordability of
				any scheduled payments due from the borrower or mortgagor pursuant to loss
				mitigation activities shall be taken into consideration in determining whether
				a mortgagee has engaged, for purposes of subsection (a)(1), in reasonable loss
				mitigation activities that provide for long-term affordability of the loan.
				Payments under a loan shall be considered to be affordable for a borrower or
				mortgagor for purposes of this subsection if such payments result in a
				debt-to-income ratio or residual income of the borrower or mortgagor in an
				amount permitted under section 36.4337 of title 38, Code of Federal
				Regulations.
							(2)Income used in
				determining affordabilityIn making a determination of
				affordability for purposes of this subsection, a mortgagee or servicer shall
				use the income information furnished by the borrower at the time of loan
				origination, except that the borrower or mortgagor may elect to provide the
				mortgagee or servicer with current information and, if so provided, such
				current income information shall be used for purposes of determining
				affordability. The mortgagee or servicer shall advise the borrower or mortgagor
				of any right under this paragraph to provide current income information. If
				current income information is used, all sources of income shall be verified by
				tax returns, payroll receipts, bank records, or other third-party verification;
				the best and most appropriate documentation shall be used.
							(3)Debt payments
				used in determining affordabilityIn the case of default of any covered
				federally related mortgage loan for which the security property is subject to
				multiple liens—
								(A)each mortgagee or servicer with respect to
				a senior lien shall reasonably take into account the obligations of the
				borrower or mortgagor under subordinate liens; and
								(B)the mortgagee or
				servicer shall take into account any other secured or unsecured obligations of
				the borrower or mortgagor.
								(4)Written
				notification of affordability calculationThe mortgagee or
				servicer shall notify the borrower or mortgagor in writing of the results of
				the determination of affordability under this subsection and the income on
				which the determination was based. Such written notice shall be provided by
				mail not later than 7 business days after such action is taken or as part of
				the written notice required under subsection (c)(1), whichever is
				earlier.
							(e)Reasonable
				feeA mortgagee engaged in
				loss mitigation pursuant to this section may charge a reasonable fee for loss
				mitigation activities in addition to actual administrative costs and other
				expenses. The Secretary may review the fees, administrative costs, and other
				expenses passed on to borrowers by any mortgagee engaged in loss mitigation and
				shall exclude or reduce any costs or expenses the Secretary considers excessive
				or irrelevant to loss mitigation activities.
						(f)Notification of
				interest rate increaseIn the
				case of any covered federally related mortgage loan that is an adjustable rate
				mortgage, not less than 60 days before any increase in the periodic payment due
				for principal or interest or in the interest rate charged under the loan, but
				not more than 120 days before such increase, the mortgagee or servicer shall,
				in addition to any notices required by the contract and other law, inform the
				borrower in writing by mail and by telephone of the date that such payment or
				interest rate increase will occur and of the amount of the projected monthly
				payment under the loan after such increase, based on the prevailing interest
				rate of the index used for such increase with the 30-day period ending upon
				such notice. The written notice shall provide the information required under
				this subsection in a clear and conspicuous format.
						(g)Subordinate
				liensEach mortgagee with
				respect to a subordinate lien shall provide to mortgagees having senior liens
				information needed by such senior mortgagees to engage in reasonable loss
				mitigation as required by this section. Any modification of the loan undertaken
				as part of loss mitigation activity shall not impair the priority status of
				liens under the modified loan, to the extent that there are no additional funds
				advanced to the borrower in connection with such modification.
						(h)Direct access to
				authorized loss mitigation personnel
							(1)Provision of
				contact informationThe
				mortgagee or servicer of a covered federally related mortgage loan shall
				provide, on each regular account statement for the loan, a toll-free or
				collect-call telephone number that provides the borrower with direct access to
				a person with the information and authority to answer questions and fully
				resolve issues related to loss mitigation activities for the loan.
							(2)Prohibition on
				outsourcingIn carrying out
				subsection (a) with respect to a covered federally related mortgage loan, any
				contact by or on behalf of a mortgagee or servicer with the homeowner and any
				processing of any loss mitigation activities shall be conducted only by agents
				of the mortgagee or servicer who are physically located in the United
				States.
							(i)Duty To refer to
				HUD-certified housing counselor
							(1)Referral by
				servicer or mortgageeIn the
				case of any payment due under a covered federally related mortgage loan that is
				more than 60 days late, the servicer or mortgagee shall forward to a housing
				counseling agency approved by the Secretary the contact information of the
				borrower.
							(2)Expression of
				borrower preferenceThe borrower may communicate to the servicer
				or mortgagee a preference for a particular housing counseling agency approved
				by the Secretary—
								(A)in writing at the
				time of closing on the loan; or
								(B)in writing at any
				time during the term of the loan, including by conveyance of signed
				authorization form from the approved housing counseling agency of the
				borrower’s choice, which shall be transmitted by such agency to the mortgagee
				or servicer.
								(3)Referral
				relationshipA mortgagee or servicer may establish a referral
				relationship with a housing counseling agency approved by the Secretary, but
				such relationship may not be exclusive and the mortgagee or servicer may not
				refuse to respond to qualified written requests and other communications from
				another housing counseling agency approved by the Secretary or any other agent
				that is authorized by the borrower.
							(j)Prohibition on
				waiver of rightsA mortgagee
				for a covered federally related mortgage loan may not—
							(1)when engaging in loss mitigation activities
				pursuant to subsection (a), require a borrower to limit or waive the rights of
				such borrower to bring any claims, defenses, demands, proceedings, actions, or
				causes of action against the mortgagee or servicer as a condition of accepting
				an offer of any loss mitigation activities, including any activities under
				subsection (c); or
							(2)require the borrower to agree to
				arbitration as a condition of receiving loan modification activities.
							Any
				waiver or arbitration provision in a written agreement prohibited under this
				subsection shall be void and unenforceable.(k)Reporting on loss
				mitigation activities
							(1)In
				generalEach mortgagee or
				servicer of a covered federally related mortgage loan shall report regularly,
				but not less than monthly, and comprehensively to the Secretary of the Treasury
				on the extent and scope of the loss mitigation activities of the mortgagee.
				Each such report shall include data on loss mitigation activities disaggregated
				according to the categories specified in each of the subparagraphs of
				paragraphs (2) and (3) of subsection (c), any loss mitigation activities not
				covered by such categories, the number of loans receiving loss mitigation that
				have become performing loans, the number of loans receiving loss mitigation
				that have proceeded to foreclosure, the total number of foreclosures initiated
				during the reporting period, and such other information as the Secretary
				determines to be relevant.
							(2)Compilation of
				aggregate data
								(A)Commencement;
				scopeBeginning with data for
				calendar year 2009, the Federal Financial Institutions Examination Council
				shall compile for each year, for each primary metropolitan statistical area,
				metropolitan statistical area, and consolidated metropolitan statistical area
				that is not comprised of designated primary metropolitan statistical areas,
				aggregate data by census tract for all mortgagees or servicers that are
				required to disclose data under this subsection. The Council shall also produce
				tables indicating, for each primary metropolitan statistical area, metropolitan
				statistical area, and consolidated metropolitan statistical area that is not
				comprised of designated primary metropolitan statistical areas, aggregate loss
				mitigation patterns for various categories of census tracts grouped according
				to location, age of housing stock, income level, and racial
				characteristics.
								(B)Staff and data
				processing resourcesThe Board of Governors of the Federal
				Reserve System shall provide staff and data processing resources to the Council
				to enable it to carry out this paragraph.
								(C)Availability to
				publicThe data and tables required pursuant to this paragraph
				shall be made available to the public not later than December 31 of the year
				following the calendar year on which the data is based.
								(l)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Adjustable rate
				mortgageThe term adjustable rate mortgage means,
				with respect to a federally related mortgage loan, that the loan terms provide
				for the rate of interest charged under the loan to reset or adjust at least
				once during the term of the loan.
							(2)Covered
				federally related mortgage loanThe term covered federally
				related mortgage loan means a federally related mortgage loan described
				in subsection (a).
							(3)MortgageeThe
				term mortgagee means, with respect to a federally related
				mortgage loan, the original lender under the loan and any affiliates, agents,
				subsidiaries, successors, or assignees of such lender, and any subsequent
				purchaser, trustee, or transferee of the loan or credit instrument issued by
				such lender.
							(4)ServicerThe term servicer has the
				meaning given such term in section 6(i).
							(m)Report to
				CongressNot later than the
				expiration of the 12-month period beginning upon the date of the enactment of
				the Foreclosure Prevention and Sound Mortgage
				Servicing Act of 2008, and of each consecutive 12-month period
				thereafter, the Secretary of the Treasury and the Secretary of Housing and
				Urban Development shall provide a report to the Congress on the extent of
				compliance by mortgagees and servicers with the requirements of this section
				and paragraphs (4) through (7) of section 6(e).
						(n)ApplicabilityNotwithstanding
				any regulations authorized to carry out under this section, this section shall
				apply with respect to defaults on covered federally related mortgage loans
				occurring after the date of the enactment of the
				Foreclosure Prevention and Sound Mortgage
				Servicing Act of 2008, without regard to the date on which the
				loan was
				made.
						.
			(b)Duty of Loan
			 servicer To respond to borrower inquiriesSection 6(e)(1)A) of
			 the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(e)(1)(A)) is
			 amended by striking borrower) and inserting (borrower,
			 including a housing counseling agency approved by the Secretary).
			(c)Comprehensive
			 disclosure and fair processing of qualified written
			 requestsSection 6(e) of the Real Estate Settlement Procedures
			 Act of 1974 (12 U.S.C. 2605(e)) is amended by adding at the end the following
			 new paragraphs:
				
					(4)Provision of
				information regarding mortgageThe servicer of a covered federally related
				mortgage loan (as such term is defined in section 6A(l)) shall have available
				at all times the following information, which shall be provided to the borrower
				or borrower’s agent in response to a qualified written request by the borrower
				submitted in accordance with the deadlines set forth in paragraph
				(1)(A):
						(A)Whether the account
				relating to such loan is current, or if not, the date the account went into
				default.
						(B)The current
				balance due on the loan, including the amount of principal due, an itemization
				of all fees due, an explanation of the escrow balance, and whether there are
				any escrow deficiencies or shortages.
						(C)A full payment
				history that shows, in a clear and easily understandable manner, all of the
				activity on the loan since the origination of the loan, including the escrow
				account, and the application of payments made under the loan.
						(D)The initial terms
				of the loan.
						(E)A copy of the
				original note and security instrument.
						(F)Identification of
				the owner of the mortgage note and any investors in the note.
						(G)Any documents that
				limit, explain, or modify the loss mitigation activities offered by the
				servicer.
						(H)Any other
				information requested by the borrower that is reasonably related to loss
				mitigation activities.
						(5)Prohibition of
				wrong door actions for qualified written
				requestsAll written communications from the mortgagee or
				servicer of a federally related mortgage loan to the borrower shall include the
				address for receipt and handling of qualified written requests. Any qualified
				written request received by the mortgagee or servicer shall be valid
				notwithstanding receipt at any address other than that designated by the
				mortgagee or servicer for receipt and handling of such requests.
					(6)Prohibition of
				fee for response to qualified written requestsA mortgagee or
				servicer for a federally related mortgage loan may not impose any fee for, or
				on account of, the preparation and submission by such mortgagee or servicer of
				any response or statement required by this subsection.
					(7)Prohibition of
				foreclosure pending disclosureIn the case of a covered federally related
				mortgage loan (as such term is defined in section 6A(l)), no foreclosure
				proceeding may be initiated or continued against the borrower or the principal
				residence of the borrower during any period in which a qualified written
				request under this subsection is pending and the mortgagee or servicer has not
				complied with the requirements of this subsection regarding the
				request.
					.
			(d)Damages and
			 costsSection 6(f) of the
			 Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(f)) is
			 amended—
				(1)in
			 the matter preceding paragraph (1), by inserting or of section
			 6A after this section;
				(2)in paragraphs
			 (1)(B) and (2)(B)—
					(A)by striking
			 a pattern or practice each place such term appears; and
					(B)by striking
			 $1,000 each place such term appears and inserting $2,000
			 for each violation;
					(3)in paragraph
			 (2)(B)(i), by striking $500,000 and inserting
			 $1,000,000.
				3.Conforming
			 amendmentSection 17 of the
			 Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2615) is amended by
			 striking Nothing and inserting Except as provided in
			 sections 6(e)(7) and 6A, nothing.
		
